ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_07_EN.txt.                      390 	




                                   DECLARATION OF JUDGE DONOGHUE



                        1. I have voted in favour of all operative paragraphs of the Judgment
                     and I agree in most respects with the Court’s reasoning. In this declara-
                     tion, I offer observations about the parts of the Judgment that discuss the
                     actus reus of genocide, both with respect to Croatia’s claim and with
                     respect to Serbia’s counter‑claim.

                        2. I begin by addressing the written witness statements submitted by
                     Croatia and the Court’s evaluation of them. As the Judgment indicates,
                     there are many deficiencies in those statements. Even if the Court had set
                     aside every witness statement, however, there would be no change in the
                     Court’s conclusions as to the principal claim. The factual findings of the
                     International Criminal Tribunal for the former Yugoslavia (“ICTY”),
                     taken together with Serbia’s admissions, amply establish that Croats were
                     the victims of intentional killings and of acts causing serious bodily and
                     mental harm. Serbia has admitted that the evidence establishes the actus
                     reus of genocide, both generally (CR 2014/15, p. 13, para. 10 (Schabas))
                     and, as is detailed in the Judgment, in respect of many particular locali-
                     ties. The geographic breadth of the ICTY findings and of Serbia’s admis-
                     sions also convincingly establishes a pattern of conduct by the Yugoslav
                     National Army (Jugoslovenska narodna armija (“JNA”)) and Serb forces.
                     Croatia’s claim fails not because of deficiencies in the witness statements,
                     but because genocidal intent is not the only inference that can reasonably
                     be drawn from the pattern of conduct. Nonetheless, the statements and
                     the Court’s analysis of them merit a brief comment.


                        3. In past cases, the Court has provided guidance about the criteria that
                     it uses to evaluate witness statements. It considers whether a witness is dis-
                     interested, giving greater weight to testimony of someone who has nothing
                     to gain or to lose, as well as to statements against interest (Military and
                     Paramilitary Activities in and against Nicaragua (Nicaragua v. United States
                     of America), Merits, Judgment, I.C.J. Reports 1986, pp. 42‑43, para. 69).
                     The Court distinguishes between facts within the witness’s personal know­
                     ledge, on the one hand, and speculation or repetition of information learned
                     from others (sometimes called “hearsay”) on the other hand (ibid., p. 42,
                     para. 68). The Court gives particular weight to statements that are contem-
                     poraneous with the events at issue (Territorial and Maritime Dispute
                     between Nicaragua and Honduras in the Caribbean Sea (Nicaragua v. Hon‑
                     duras), Judgment, I.C.J. Reports 2007 (II), p. 731, para. 244). These evalu-
                     ative criteria are reaffirmed today (Judgment, paras. 196‑197).

                     391




7 CIJ1077.indb 778                                                                                    18/04/16 08:54

                     391 	 application of genocide convention (decl. donoghue)

                        4. The Court can apply these criteria only if a statement includes suf-
                     ficient information to permit analysis. What, then, are the elements that
                     should be included in a written witness statement ? The Statute and Rules
                     of Court provide little guidance about the form or content of such state-
                     ments. As to a witness who will appear in Court, however, the Rules
                     require certain basic information, including the name, nationality and
                     residence of the witness, and a declaration that the testimony is the truth
                     (Articles 57 and 64 of the Rules of Court). This information is also neces-
                     sary for the evaluation of the probative value of a written statement. In
                     this regard, I draw attention to Article 4, subparagraph 5, of the Interna-
                     tional Bar Association (IBA) Rules on the Taking of Evidence in Interna-
                     tional Arbitration of 29 May 2010 (which addresses written witness
                     statements). That provision calls for basic information similar to that
                     required by Articles 57 and 64 of the Rules of Court (including name,
                     residence, affirmation of truth, signature, and date and place of the signa-
                     ture).

                        5. Of course, to evaluate the probative value of a particular statement,
                     it is necessary to look beyond these matters of form and to scrutinize the
                     content of each statement. The IBA Rules are again instructive. They call
                     for information about the relationship between the witness and the parties,
                     which can shed light on whether the witness is disinterested, and they
                     require that a statement contain a full and detailed description of the facts
                     and of the source of the witness’s information. Such a description permits
                     a court or tribunal to evaluate the reliability of the evidence (for example,
                     whether the witness was in a position to see or hear events clearly) and
                     whether the witness had direct knowledge of events that are the subject of
                     the testimony (as opposed to having heard of events from others).
                        6. The evaluative criteria described in the preceding paragraphs are not
                     new and are not peculiar to this Court. An enumeration of minimum
                     requirements for the form and content of written witness statements
                     (along the lines of Articles 57 and 64 of the Rules of Court or of Article 4
                     of the IBA Rules) certainly could provide more precise guidance to par-
                     ties. Even without such an enumeration, however, it should come as no
                     surprise that a witness statement that lacks the information that the Court
                     needs in order to apply established evaluative criteria will not be effective
                     in proving a party’s allegations.

                        7. This leads me to an observation about the way the Court evaluates
                     the witness statements submitted by Croatia in the course of deciding
                     whether the evidence establishes the actus reus of genocide in particular
                     localities. As I see it, the localities analysed by the Court can be grouped
                     into two categories, in light of the kind of evidence available to the Court.
                     
                        8. The first category comprises those localities as to which the case file
                     includes ICTY factual findings and Serbia’s admissions, as well as, in
                     some instances, witness statements. For each of these localities, the Court

                     392




7 CIJ1077.indb 780                                                                                   18/04/16 08:54

                     392 	 application of genocide convention (decl. donoghue)

                     finds that the evidence establishes the actus reus of genocide. These con-
                     clusions stand on solid ground. The evidence meets Croatia’s burden of
                     proof and satisfies the high standard of proof that governs this case ; it
                     “clearly establishes” the actus reus of genocide and is “fully convincing”
                     (Judgment, para. 178), whether or not witness statements are taken into
                     account.


                        9. The second category comprises those localities as to which the case
                     file does not include ICTY factual findings or Serbia’s admissions. For
                     these localities, Croatia relies heavily on witness statements. The Court’s
                     central inquiry in respect to these statements is whether they are signed
                     and whether the evidence contained therein is based on a witness’s
                     first‑hand knowledge (as opposed to hearsay). In a few instances, defi-
                     ciencies in the relevant witness statements (for example, lack of signature
                     or hearsay) lead to the conclusion that the actus reus of genocide is not
                     established. For most localities in this second category, however, the
                     Court concludes that the relevant statements are signed and are based on
                     the witness’s first‑hand knowledge. Repeatedly, the Court indicates that
                     statements that meet these two conditions are to be accorded “evidential
                     weight” (“valeur probante”). I agree that signed statements that are based
                     on first‑hand knowledge can have probative value, and thus can support
                     a party’s allegations. I am troubled, however, that the Court’s analysis
                     seems to leap from the refrain that a statement deserves “evidential
                     weight” to a finding that the actus reus of genocide is established. Only
                     after taking into account evaluative criteria additional to signature and
                     first‑hand knowledge (such as the location of the witness in relation to the
                     events in question, whether the witness is disinterested, and the circum-
                     stances of an interview) is it possible to conclude that statements are fully
                     convincing and that they clearly establish the actus reus of genocide, as
                     required by the governing standard of proof. It is therefore unfortunate
                     that the Judgment is inconsistent in the extent to which it sets out the
                     Court’s analysis of the elements of particular witness statements that are
                     the basis for the conclusion that the actus reus of genocide is established
                     or not, and that it omits citations to the relevant parts of the case file. The
                     obscurity of the Court’s reasoning invites questions about whether the
                     Court is faithful to its stated standard of proof. Moreover, because ICTY
                     factual findings and Serbia’s admissions clearly establish both the
                     actus reus of genocide and the alleged pattern of conduct by the JNA and
                     Serb forces, the Court could have avoided locality‑by‑locality pronounce-
                     ments as to the actus reus of genocide in respect to localities in this second
                     category.




                     393




7 CIJ1077.indb 782                                                                                     18/04/16 08:54

                     393 	 application of genocide convention (decl. donoghue)

                       10. As regards the counter‑claim, I offer one comment on the Court’s
                     analysis regarding the actus reus of genocide. I address here the Court’s
                     conclusion that civilian deaths resulting from the shelling of Knin are not
                     “killing[s]” within the meaning of subparagraph (a) of Article II of the
                     Convention (Judgment, paras. 474‑475), which the Court has interpreted
                     to extend only to intentional killings (ibid., para. 156 ; case concerning the
                     Application of the Convention on the Prevention and Punishment of the
                     Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro),
                     Judgment, I.C.J. Reports 2007 (I), p. 121, para. 186).

                        11. I have no quarrel with the Court’s conclusion that it is unable to
                     find that the civilian deaths in Knin were the result of indiscriminate
                     shelling (Judgment, para. 472). However, I disagree with the suggestion
                     (ibid., para. 474) that the term “killing”, as used in subparagraph (a) of
                     Article II, does not extend to deaths resulting from attacks that are
                     directed exclusively at military targets and that do not deliberately target
                     civilians. It is certainly possible for the deaths resulting from such attacks
                     to be intentional killings, even if the attack did not deliberately target
                     civilians. Depending on the particulars, such killings may or may not be
                     lawful under the law of armed conflict and that distinction could bear on
                     the evaluation of evidence as to genocidal intent. At the stage of examin-
                     ing whether deaths comprise the actus reus of genocide, however, I con-
                     sider it sufficient for the Court to decide whether the killings were
                     intentional.


                       12. This observation does not affect my agreement with the Court’s
                     more general conclusions as to the counter‑claim : the evidence proves the
                     actus reus of genocide but the counter‑claim fails because genocidal intent
                     has not been proven.


                                                                (Signed) Joan E. Donoghue.




                     394




7 CIJ1077.indb 784                                                                                    18/04/16 08:54

